Citation Nr: 0424897	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to increased ratings for a left knee disability 
currently assigned ratings of 20 percent for recurrent 
subluxation or lateral instability, and 10 percent for 
limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO continued a 10 percent rating for residuals 
of a left knee injury.

In September 2003, the Board remanded the case to the RO for 
readjudication with consideration of recently received 
evidence.  In a January 2004 rating decision, the RO 
increased the rating for the left knee disability from 10 
percent to 20 percent under Diagnostic Code 5257, and added a 
separate 10 percent rating under Diagnostic Code 5010.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the assigned 
rating for his left knee disability continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left knee disability is currently 
manifested by no more than moderate instability, and 
arthritis with noncompensable limitation of motion.


CONCLUSION OF LAW

The criteria for disability ratings in excess of 20 percent 
for instability and 10 percent for arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4,45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). See 
Pelegrini v. Principi, 18 Vet. App. 112, 117-119 (2004) 
(Pelegrini II).  

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in August 2001, the RO informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Pelegrini Court also held that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini II, at 119-120.  In this case, the RO sent a VCAA 
notice in August 2001, prior to the October 2001 rating 
decision denying the veteran's July 2001 claim for an 
increased rating.  The timing requirement for the notice was 
fulfilled.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains medical 
records addressing the condition of the veteran's left knee, 
including the report of a May 2003 medical examination.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Rating for Left Knee Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The VA General Counsel has issued precedent opinions 
indicating that arthritis of the knee and instability of the 
knee may be evaluated with separate ratings under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-
97 (1997).

Factual Background

The veteran's service medical records are not in the claims 
folder, although an April 1988 rating decision indicates that 
these records showed a laceration to the left leg in June 
1984, and a twisting injury to the left knee in August 1984.

The report of a May 1988 VA examination noted that the 
veteran had sustained a left knee injury while playing 
football during service in 1984.  He underwent an 
arthroscopic examination in September 1987.  The veteran 
stated that a recent x-ray had shown post-traumatic 
degenerative joint disease in his left knee.  In the May 1988 
examination, the veteran reported pain in his left knee, 
especially after prolonged standing or walking.  Examination 
revealed evidence of instability of the left knee.  The knee 
had a full range of motion, with some discomfort on extreme 
flexion and extension.  The veteran was able to squat with 
some difficulty.

On VA examination in October 2001, the veteran reported a 
sharp pain in the left knee, with the addition of aching in 
rainy weather.  He indicated that he also had swelling in the 
knee, and weakness.  He stated that his left knee symptoms 
made him limited to about a mile of walking, thirty minutes 
of standing, and one hour of sitting with the knee in a 
flexed position.  He reported that instability in the knee 
made it particularly difficult to ascend stairs, and limited 
him to climbing one flight of stairs.  He reported that he 
had dislocation or subluxation of the knee approximately 
weekly.  

During the examination the veteran reportedly walked without 
a limp, and instability was not seen.  The examiner noted 
obvious fluid accumulation in the knee, and noted patellar 
ballottement.  The knee had a full range of motion, although 
there was pain with flexion.  X-rays showed minimal 
degenerative changes, including some spurring, narrowing of 
joint space, and evidence of a small amount of effusion.  The 
examiner's diagnoses regarding the left knee were 
degenerative joint disease, Pellegrini-Steida calcification, 
and probable synovial osteochondroma.

The Board arranged an examination for VA through a private 
orthopedic surgeon in May 2003.  The veteran reported pain 
and intermittent instability in his left knee.  He reported 
that he worked at a corrections facility, and that his job 
required extensive walking, which was difficult because of 
his left knee pain and instability.  He indicated that the 
pain and instability made it difficult for him to walk for 
long periods or to do yard work.  His activities included 
golf, fishing and weightlifting.  He reported being tired 
after 18 holes of golf, and difficulty lifting heavy weights 
with problems in his legs.  He stated that the knee had easy 
fatigability and loss of endurance.  He indicated that the 
ongoing pain increased in flare-ups that occurred about once 
a month, and lasted about a week.  

On examination, the veteran had a normal gait.  He was able 
to squat, but had pain in the left knee when doing so.  The 
range of motion was from 0 to 135 degrees, but with pain.  
The left knee was loose to anterior drawer.  The knee had 
positive Lachman and pivot shift signs, and a mildly positive 
stepoff sign.  There was some medial joint line tenderness, 
and a mildly positive Apley's compression sign.

The examiner reported that the examination had shown evidence 
of pain, instability, and moderate subluxation in the left 
knee.  The examiner found that there was no obvious objective 
evidence of loss of range of motion due to weakness, 
excessive fatigability, or incoordination.  

Analysis

In the January 2004 rating decision, the veteran was assigned 
separate ratings for instability and arthritis.  

Instability of the knee is rated at 10 percent if slight, 20 
percent if moderate, and 30 percent if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In 2003, the examining 
orthopedist described the subluxation of the veteran's left 
knee as moderate.  The evidence from the veteran and health 
care professionals regarding the veteran's left knee is 
consistent with that finding of moderate subluxation.  Thus, 
the preponderance of the evidence supports the 20 percent 
rating currently assigned for instability in that knee.  The 
evidence does not tend to show a more severe level of 
instability such as would warrant a 30 percent rating.

Arthritis, including traumatic arthritis, is evaluated based 
on limitation of motion of the affected joint.  If the 
limitation of motion is noncompensable under the applicable 
diagnostic code, the arthritis is rated at 10 percent for 
each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
To warrant a rating higher than 10 percent for limitation of 
motion of a knee, motion would have to be limited to 30 
degrees or less of flexion, or to 15 degrees or more in 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
In 2003, the range of motion of the veteran's left knee was 
from 0 to 135 degrees.  The current limitation of motion does 
not warrant a rating higher than the 10 percent rating 
currently assigned.

Medical examinations have shown that the veteran has pain on 
motion of his left knee.  In the 2003 examination, however, 
the examiner specifically found that the veteran did not have 
limitation of motion in the left knee attributable to 
weakness, excessive fatigability, or incoordination.  Thus, 
such factors cannot serve as the basis for finding that the 
veteran has additional limitation of motion that would 
warrant more than a 10 percent rating for arthritis.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his left knee disability.  The left knee 
impairment causes some difficulty managing the considerable 
walking required for the veteran's job, but it has not been 
shown that the knee impairment rises to the level of markedly 
interfering with his employment.  In this regard, he has not 
reported any time lost from employment, and is able to engage 
in activities such as 18 holes of golf and weightlifting that 
suggest the left knee disability would not cause marked 
interference with the activities required on his job.  The 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to increased ratings for a left knee disability 
currently assigned ratings of 20 percent for recurrent 
subluxation or lateral instability, and 10 percent for 
limitation of motion, is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



